          Case 1:15-cr-00130-CCC Document 104 Filed 03/25/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:15-CR-130
                                           :
              v.                           :   (Judge Conner)
                                           :
SILAS LEE SNEED,                           :
                                           :
                    Defendant              :

                                 MEMORANDUM

      Defendant Silas Lee Sneed pled guilty to three counts of Hobbs Act

robbery and attempted Hobbs Act robbery in violation of 18 U.S.C. § 1951 and

one count of carrying and using a firearm during and in relation to Hobbs Act

robbery in violation of 18 U.S.C. § 924(c)(1)(A). Sneed moves pursuant to 28 U.S.C.

§ 2255 to vacate his Section 924(c) conviction based on the United States Supreme

Court’s decision in United States v. Davis, 588 U.S. ___, 139 S. Ct. 2319 (2019). He

contends that, following Davis, neither Hobbs Act robbery nor attempted Hobbs Act

robbery is a crime of violence for purposes of Section 924(c). We will deny Sneed’s

motion.

I.    Factual Background & Procedural History

      A federal grand jury returned a four-count indictment against Sneed on

July 8, 2015. The indictment charged Sneed in Counts 1, 2, and 3 with committing

and attempting to commit Hobbs Act robbery in violation of 18 U.S.C. § 1951, and

in Count 4 with carrying and using a firearm during and in relation to Hobbs Act

robbery in violation of 18 U.S.C. § 924(c)(1)(A). The charges arose from a string
        Case 1:15-cr-00130-CCC Document 104 Filed 03/25/21 Page 2 of 6




of armed robberies and attempted armed robberies of a restaurant, corner store,

and barber shop in Harrisburg, Pennsylvania, on May 7, 2015. (See generally Doc.

1). Sneed wielded a Smith & Wesson .40 caliber handgun during each robbery and

attempted robbery. (See Doc. 71 ¶¶ 3-5).

      Sneed pled guilty to all four counts on September 11, 2017, pursuant to a

written plea agreement. The court sentenced Sneed on January 10, 2018, to an

aggregate term of 132 months’ imprisonment, consisting of terms of 48 months on

Counts 1, 2, and 3, to be served concurrently, and a mandatory minimum term of

84 months on Count 4, required by statute to be served consecutively to all other

counts. (See Doc. 78 at 2); see also 18 U.S.C. § 924(c)(1)(A). Sneed did not appeal.

      On July 11, 2019, Sneed filed a letter asking the court to appoint counsel

to investigate his eligibility for relief under 28 U.S.C. § 2255 following the United

States Supreme Court’s decision in United States v. Davis, 588 U.S. ___, 139 S. Ct.

2319 (2019). We promptly issued this judicial district’s standing order appointing

counsel to file any Section 2255 motion that may be warranted based on Davis.

Sneed nonetheless filed his own pro se motion, and appointed counsel later filed a

supplemental motion. Sneed’s Section 2255 motions are fully briefed and ripe for

disposition. (See Docs. 92, 94, 102, 103).




                                             2
           Case 1:15-cr-00130-CCC Document 104 Filed 03/25/21 Page 3 of 6




II.    Legal Standard

       Under Section 2255, a federal prisoner may move the sentencing court to

vacate, set aside, or correct the prisoner’s sentence. 28 U.S.C. § 2255. Courts may

afford relief under Section 2255 on a number of grounds including, inter alia, “that

the sentence was imposed in violation of the Constitution or the laws of the United

States.” Id. § 2255(a); see also 28 U.S.C. § 2255 Rule 1(a). The statute provides that,

as a remedy for an unlawfully imposed sentence, “the court shall vacate and set the

judgment aside and shall discharge the prisoner or resentence him or grant a new

trial or correct the sentence as may appear appropriate.” 28 U.S.C. § 2255(b). The

court accepts the truth of the defendant’s allegations when reviewing a Section 2255

motion unless those allegations are “clearly frivolous based on the existing record.”

United States v. Booth, 432 F.3d 542, 545 (3d Cir. 2005).

III.   Discussion

       Sneed seeks to vacate his Section 924(c) conviction and consecutive,

mandatory minimum sentence based on the Supreme Court’s decision in United

States v. Davis, 588 U.S. ___, 139 S. Ct. 2319 (2019). We conclude that Davis has no

impact on Sneed’s Section 924(c) conviction and sentence.1




       1
        We assume without deciding that Sneed’s motion is timely, see 28 U.S.C.
§ 2255(f)(3), and is not procedurally defaulted, see United States v. Mitchell, 218 F.
Supp. 3d 360, 366-68 (M.D. Pa. 2016) (Conner, C.J.) (citing United States v. Bousley,
523 U.S. 614, 622 (1998); United States v. Doe, 810 F.3d 132, 153 (3d Cir. 2015)).


                                           3
        Case 1:15-cr-00130-CCC Document 104 Filed 03/25/21 Page 4 of 6




      Section 924(c) establishes enhanced punishments for any person who uses

or carries a firearm “during and in relation to,” or who possesses a firearm “in

furtherance of,” a “crime of violence.” 18 U.S.C. § 924(c)(1)(A). The length of the

mandatory minimum term of imprisonment—which must be served consecutively

to the sentence for the underlying crime of violence—depends on whether the

defendant uses, carries, or possesses the firearm (five years); brandishes the firearm

(seven years); or discharges the firearm (ten years). See id. § 924(c)(1)(A)(i)-(iii). A

felony offense is a “crime of violence” if it “has as an element the use, attempted

use, or threatened use of physical force against the person or property of another,”

id. § 924(c)(3)(A), or “by its nature, involves a substantial risk that physical force

against the person or property of another may be used in the course of committing

the offense,” id. § 924(c)(3)(B). Courts refer to Section 924(c)(3)(A) as the “elements

clause” or “force clause” and to Section 924(c)(3)(B) as the “residual clause.” See

United States v. Robinson, 844 F.3d 137, 140-41 (3d Cir. 2016), cert. denied, 138 S. Ct.

215 (2017), abrogated on other grounds by Davis, 139 S. Ct. at 2327-33. In Davis, the

Supreme Court invalidated the residual clause, holding it was unconstitutionally

vague. See Davis, 139 S. Ct. at 2336.

      Sneed argues that, with the residual clause invalidated, his Section 924(c)

conviction cannot stand, because Hobbs Act robbery and attempted Hobbs Act

robbery are not crimes of violence under the surviving elements clause. The Third

Circuit Court of Appeals rejected both arguments less than three weeks ago, in its

precedential decision in United States v. Walker, No. 15-4062, 2021 WL 833994, ___

F. 3d ___ (3d Cir. Mar. 5, 2021). The court in Walker first concluded, consistent with


                                            4
          Case 1:15-cr-00130-CCC Document 104 Filed 03/25/21 Page 5 of 6




every court of appeals to decide the question, that a completed Hobbs Act robbery

“necessarily has as an element the use, attempted use, or threatened use of physical

force against the person or property or another and is therefore categorically a

crime of violence” under the elements clause. See Walker, 2021 WL 833944, at *6

& n.11 (collecting cases). The court further concluded that attempted Hobbs Act

robbery necessarily involves “attempted use” of force and thus likewise qualifies as

a crime of violence. See id. at *10. The court considered—and rejected—the same

theories raised by Sneed. Compare (Docs. 94, 103), with Appellant’s Letter Brief,

Walker, No. 15-4062 (Sept. 20, 2019), and Appellant’s Letter Brief, Walker, No. 15-

4062 (Dec. 18, 2020).

      The Walker decision defeats Sneed’s Section 2255 claim. Sneed’s

convictions—whether for completed or attempted Hobbs Act robbery2—qualify




      2
         In the background section of Sneed’s motion, counsel states the indictment
charged that Sneed “did obstruct, delay and affect and attempt to obstruct, delay
and affect commerce by robbery and attempted and conspired to do so.” (See Doc.
94 at 1 (emphasis added)). Whether conspiracy to commit Hobbs Act robbery
qualifies as a crime of violence is an open question in the Third Circuit. The court
in Walker did not need to consider the issue. See Walker, 2021 WL 833994, at *4
n.10. However, it noted both the government’s concession and the holdings of
several other courts of appeals that conspiracy is not a crime of violence under
the elements clause. See id. (citing, inter alia, United States v. Barrett, 937 F.3d
126, 130 (2d Cir. 2019); United States v. Simms, 914 F.3d 229, 233-34 (4th Cir. 2019);
United States v. Lewis, 907 F.3d 891, 895 (5th Cir. 2018)). In light of Sneed’s
statement, we have carefully reviewed the indictment, plea agreement, and
judgment in this case. It is clear from those documents that Sneed was charged
with and convicted of completed and attempted Hobbs Act robbery; not conspiring
to commit Hobbs Act robbery. Given the lack of substantive argument regarding
conspiracy in Sneed’s briefing, we presume the reference to a conspiracy offense
was in error.


                                           5
         Case 1:15-cr-00130-CCC Document 104 Filed 03/25/21 Page 6 of 6




categorically as crimes of violence under the elements clause. Accordingly, Davis

has no effect on Sneed’s Section 924(c) conviction and sentence.

IV.   Conclusion

      For the reasons set forth herein, we will deny Sneed’s motion to vacate

and correct sentence pursuant to 28 U.S.C. § 2255. We will also deny a certificate

of appealability, because Sneed has not “made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). An appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:    March 25, 2021
